Citation Nr: 0432075	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-31 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel





INTRODUCTION

The veteran had active service from August 1953 to September 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
hearing loss and tinnitus.


FINDINGS OF FACT

1.  Hearing loss was not demonstrated during service or for 
many years after service and there is no competent evidence 
that hearing loss first demonstrated more than 40 years after 
separation from service is related to his service.

2.  Tinnitus was not demonstrated during service or for many 
years after service and there is no competent evidence that 
tinnitus first demonstrated more than 40 years after 
separation from service is related to his service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2004).

2.  Tinnitus was not incurred or aggravated during the 
veteran's active service.    
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§  
3.102, 3.159, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's decision of February 2002 and the 
October 2003 statement of the case (SOC) that the evidence 
did not show that the criteria for service connection for the 
claimed conditions had been met.  In addition, the RO's 
letter dated October 2001 notified the appellant that the RO 
would obtain all identified, relevant information.  The Board 
concludes that the discussions in the RO's letter, the RO's 
decision, and the SOC adequately informed the appellant of 
the information and evidence needed to substantiate his 
claims, thereby meeting the notification requirements of the 
VCAA.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Regarding the content of the RO's October 2001 duty to assist 
letter, the Board notes that in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I) the Court held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the RO's letter of October 2001, the 
appellant was requested to identify all evidence that he 
desired VA to attempt to obtain.  The RO's October 2001 
letter further provided the appellant with VA form 21-4142, 
which authorizes the VA to attempt to obtain any evidence 
identified by the appellant.  He was further notified that he 
could submit this evidence on his own.  Additional evidence 
was subsequently associated with the claims file.  

The contents of the RO's duty to assist letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include the "fourth element."  See Pelegrini 
II, at 120 and VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, 
the claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notice.

The Board also notes that the October 2001 letter was sent to 
the appellant prior to the RO's February 2002 decision that 
is the basis for this appeal.  See Pelegrini II.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  He has 
been afforded VA examinations.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran has been afforded a VA examination covering the 
claimed disabilities.  Etiological opinions have not been 
obtained.  However, the Board finds that the evidence, 
discussed infra, which indicates that the veteran did not 
receive treatment for the claimed symptoms during service, 
and that the claims file does not contain competent evidence 
showing that there is a nexus between either of the claimed 
conditions and his service, warrants the conclusion that a 
remand for opinions is not necessary to decide the claims.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2004); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).


II. Service Connection

The appellant asserts that service connection is warranted 
for hearing loss and tinnitus.  In his July 2001 Statement in 
Support of Claim the veteran states that he believes these 
conditions were incurred due to "Acoustic Noise Trauma" 
sustained while using Browning Automatic and M-1 rifles, and 
possibly due to a grenade simulator explosion.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C. §§ 1110, 1131; 38 C.F.R. §  3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. §  3.303. 

A. Hearing Loss

Service connection may also be granted for an organic disease 
of the nervous system, such as sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; or the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores are 94 percent or less.  38 
C.F.R. § 3.385.

Service medical records contain no reference to complaints or 
findings concerning problems hearing or ringing in the ears.  
The veteran's separation examination report, dated September 
1955, shows no abnormalities concerning the veteran's 
hearing.  Spoken and whispered voice testing were 15/15, 
bilaterally.  

Post service medical evidence includes VA hospital reports, 
an auditory examination, and private medical reports, dated 
between 1992 and 1996.

The veteran's initial claim for disability compensation was 
submitted in February 1995 and was based in part on hearing 
which he reported had its onset in 1953.  He did not report 
any treatment for hearing loss either in service or after 
service. 

A VA Compensation and Pension (C&P) examination report of 
March 1996 is on record and reflects that the veteran 
reported complaining of hearing loss and tinnitus following a 
grenade simulator explosion in 1953.  He was reported to have 
worked as a roofer as a civilian.  The auditory examination 
report shows that the veteran has auditory thresholds for the 
right ear of 30, 35, 55, 65 and 75 decibels  at the 
frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  For the left ear, he has auditory thresholds 
of 35, 30, 65, 75, and 75 decibels at the frequencies 500, 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  The 
Maryland CNC test scores were 58 percent for the right ear 
and 68 percent for the left ear.  The appellant's hearing 
loss is therefore severe enough to qualify as a disability 
under 38 C.F.R. 3.385.

The Board finds that service connection for hearing loss is 
not warranted.  First, there is no record of an in service 
complaint or finding of hearing loss.  The first evidence of 
hearing loss disability comes approximately 41 years after 
separation from service.  This lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Finally, the Board finds that there is no competent evidence 
in the record to show that the veteran's hearing loss 
disability is related to service.  Although the examiner 
reported the onset of hearing loss in 1953, this is no more 
than a recitation of history as provided by the veteran and, 
as such, does not qualify as competent medical evidence 
supporting a claim for service connection.  Simply put there 
are no proven predicate facts upon which a doctor could make 
a competent medical opinion on any relationship between 
current hearing loss and service.

B. Tinnitus

The Board finds that service connection for tinnitus is not 
warranted.  There is no record of an in service complaint or 
finding of tinnitus.  The first evidence of tinnitus comes 
approximately 41 years after separation from service.  This 
lengthy period without complaint or treatment is evidence 
that there has not been a continuity of symptomatology, and 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In this regard, the Board has 
considered the notation in the March 1996 VA C&P auditory 
examination report.  The report states "Date and 
circumstance of onset: Began in the 1950s."  However, the 
report does not specifically link the tinnitus to service, 
nor is it shown to be based on a review of the C-file.  
Again, this amounts to no more than a recitation of history 
as provided by the veteran and, as such, does not qualify as 
competent medical evidence supporting a claim for service 
connection.  Accordingly, the Board finds that this notation 
is outweighed by the contrary evidence of record and, in 
particular, the absence of any contemporaneously recorded 
pertinent complaint or finding for more than 40 years after 
service.

C. Conclusion

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  
Accordingly, the veteran's claims for service connection for 
hearing loss and tinnitus must be denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



